Citation Nr: 0215425	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $1175.50.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the VA Regional Office 
(RO) in which the Committee denied the veteran's request for 
waiver of recovery of an overpayment of pension benefits in 
the amount of $1175.50 as not being timely filed.  

The veteran testified at a travel board hearing which was 
chaired by the undersigned at the RO in October 2001.  In 
January 2002, the Board remanded the case to the RO for 
additional development.  That development has been completed 
and the case has been returned to the Board for further 
consideration of the veteran's appeal.

Other issues

The RO charged the veteran with pension overpayment 
indebtedness of $5750.00 in 1993.  The veteran was notified 
of the $5750.00 overpayment in August 1993, and he requested 
waiver of recovery of that overpayment.  In a September 1993 
decision the RO Committee denied waiver of recovery on the 
basis that the veteran had acted in bad faith in the creation 
of the overpayment.  The veteran submitted a notice of 
disagreement (NOD) as to that determination and the RO 
Committee issued a statement of the case (SOC), but the 
veteran did not submit a substantive appeal on that issue.  
The issue of whether the veteran is entitled to waiver of 
recovery of that $5750.00 overpayment is not, therefore, 
within the Board's jurisdiction.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a 
NOD initiates appellate review in the VA administrative 
adjudication process and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after an SOC is issued].  The matter of the overpayment of 
$1175.50 here under consideration is an entirely separate 
matter and an appeal as to that matter has been duly 
perfected. 

In May 2001, the veteran indicated that he was seeking an 
increased rating for his service-connected burn residuals.  
This issue has not yet been considered by the RO and is 
accordingly not ripe for appellate review.  The issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was notified in September 1994 of the 
existence of the $1175.50 overpayment of pension benefits and 
of his right to request waiver of recovery of the 
overpayment.

2.  The veteran submitted a request for waiver of recovery of 
the $1175.50 overpayment in September 2000.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the $1175.50 
overpayment was not timely filed.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.963(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in essence seeks waiver of recovery of an 
overpayment of VA pension benefits in the amount of $1175.50.  
As noted in the Introduction, the RO Committee denied the 
veteran's waiver request as not being timely filed.

In the interest of clarity, the Board will initially review 
the laws generally pertaining to the issue on appeal.  The 
Board will then move on to an analysis of the issue.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that, to 
the extent the provisions are applicable to the veteran's 
claim, VA's duty to inform the veteran and to assist him in 
obtaining the relevant evidence have been met.  See, in 
general, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002)];  38 C.F.R. § 3.159 (2002).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

VA informed the veteran of the provisions applicable to 
waiver of recovery of an overpayment, including the time 
limit for requesting waiver of recovery, in September 1994.  
The RO Committee provided the veteran a statement of the case 
in June 2001 and a supplemental statement of the case in 
April 2002.  In those documents the RO Committee informed the 
veteran of the requirements for obtaining waiver of recovery, 
including submission of the application for waiver of 
recovery within 180 days of notice of the overpayment.  

The RO notified the veteran each time his case was sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.


Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 C.F.R. § 3.159.  

The issue of whether the veteran is entitled to waiver of 
recovery of the overpayment is dependent on when he was 
notified of the existence of the $1175.50 overpayment and his 
right to request waiver of recovery, and whether he requested 
waiver of recovery within 180 days of the notice.  The 
Board's January 16, 2002 remand was designed to gather such 
information.  The veteran has not indicated the existence of 
any evidence that might be relevant to these issues.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  As noted in the Introduction, the veteran 
testified at a personal haring which was chaired by the 
undersigned at the RO.

The Board concludes, therefore, that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

A veteran who is receiving VA pension benefits is required to 
report to VA any material change or expected change in his 
income or other circumstance that affects the payment of 
benefits.  38 C.F.R. § 3.660.  Payments of any kind and from 
any source are countable income for determining eligibility 
for VA pension benefits, unless specifically excluded by law.  
38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. 
§ 3.660(a)(3).

A waiver of recovery of an overpayment is a mechanism 
provided by law in which, under certain circumstances, a 
debtor is not obligated to repay a debt or a part of a debt 
to the Government.  The law states that there shall be no 
collection of an overpayment, or any interest thereon, which 
results from participation in a benefit program administered 
under any law by the VA when it is determined by a COWC at an 
RO that collection would be against equity and good 
conscience.  
See 38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a) (2001). 

Under the applicable criteria, a request for waiver of an 
indebtedness shall be considered: (1) if it is made within 
two years following the date of a notice of indebtedness 
issued by VA to the debtor on or before March 31, 1983 [which 
is clearly inapplicable in this case]or (2) if it is made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor. See 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.963(b)(1)(2) (2001).

The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding). If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. § 
1.963(b) (2001).

Factual Background

The evidence indicates that the veteran became entitled to 
non-service connected pension benefits effective in July 
1983.  In 1993 the RO determined that because  the veteran's 
spouse had income in excess of $1947.00 beginning in 1991, an 
overpayment of $1175.50 was created.  The veteran's pension 
benefits were suspended effective in December 1993 based on 
excess countable income.
Documents in the claims file show that the veteran was 
notified of the additional $1175.50 overpayment indebtedness 
and of his right to request waiver of recovery of the 
overpayment in September 1994.  Nothing was heard from the 
veteran concerning this matter for a number of years 
thereafter.  

The veteran's VA claims file includes a copy of a September 
1994 notice to the veteran informing him of the overpayment 
of VA pension benefits in the amount of $1175.50.  The claims 
file also includes a certification from the VA Debt 
Management Center (DMC) that a computer-generated letter was 
sent to the veteran at his latest address of record in 
September 1994 informing him of the existence of the 
overpayment and of his procedural and appellate rights 
pertaining to the overpayment.  The veteran has not denied 
having received notice of the existence of the additional 
overpayment of $1175.50.

In a September 2000 statement the veteran indicated that that 
the overpayment had been recouped, in that he had not 
received any pension benefits since 1994, and he requested 
reinstatement of his pension benefits.  He also asserted that 
if the overpayment had not been recouped, he should be 
granted waiver of recovery of the overpayment because he had 
no money to repay the debt.  In a September 2000 decision the 
RO Committee determined that the veteran had not timely 
requested waiver of recovery of the $1175.50 overpayment 
indebtedness (i.e., within the required 180 days) and denied 
waiver on that basis.


Analysis

The veteran did not request waiver of recovery of the 
$1175.50 overpayment until September 2000, considerably more 
than 180 days following notice of the overpayment.  Under 38 
U.S.C.A. § 5302 and 38 C.F.R. § 1.963, his claim must 
ordinarily be denied.

As noted above, the veteran has not denied receiving notice 
of the overpayment indebtedness to VA and his appeal rights 
in September 1994.  During an October 2001 hearing before the 
undersigned, he testified that when he received notice of the 
overpayment he talked to the county veterans' service 
officer, and that the service officer told him to forget 
about it.  Based on that advice, the veteran did not request 
waiver of recovery of the additional overpayment.  

The doctrine of equitable tolling may apply to extend the 
time period in which an appeal or request for waiver must be 
filed if the veteran is misled or induced by VA conduct, 
including the giving of erroneous information, in allowing 
the filing deadline to pass.  See Bailey v. West, 160 F.3d 
1360 (Fed. Cir. 1998).  In this case, however, the erroneous 
information was provided by a county veterans' service 
officer, not VA.  There is no indication that any information 
provided by VA, or any conduct by a VA employee, induced the 
veteran to not timely request waiver of recovery of the 
overpayment.  The doctrine of equitable tolling cannot apply 
to extend the filing period if the veteran relies on 
information provided by an entity other than VA, including a 
county veterans' service office.  See Smith v. West, 13 Vet. 
App. 525 (2000).  The Board finds, therefore, that the 
doctrine of equitable tolling is not applicable.

In sum, the Board concludes that the veteran did not file his 
request for waiver within the requisite 180 day period.  
Because the veteran did not timely request waiver of recovery 
of the $1175.50 overpayment, his request for waiver of 
recovery must be denied.   See 38 U.S.C.A. § 5203; 38 C.F.R. 
§ 1.963.  Because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The request for waiver of recovery of an overpayment of 
pension benefits in the amount of $1175.50 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

